Case 1:20-cv-05024-JPC Document 32 Filed 02/09/21 Page 1 of 1




                               In light of their notice of dismissal pursuant to Rule 41(a)(1)(A)(i),
                               the Clerk of the Court is respectfully directed to terminate Named
                               Plaintiffs Santos Guzman Garcia, Roberto Martinez Joaquin, Jesus
                               Arevalo, and Fermin Duvon, and Opt-in Plaintiffs Antonio Garcia,
                               Antonio Rodriguez, Jose Ayala, Mario Rodriguez, Marvin Cuy
                               Miranda, and Mauricio Pereira from the docket.

                               SO ORDERED.

                               Date:   February 8, 2021
                                       New York, New York         ______________________
                                                                  JOHN P. CRONAN
                                                                  United States District Judge
